DETAILED ACTION
The examiner initially notes that this Office action details both a restriction between method and device claims, and a species election requirement.

ELECTION/RESTRICTIONS
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-27, drawn to an electronic apparatus, classified in H01L 27/3223.
II. Claims 28-32, drawn to a method of manufacturing an electronic apparatus, classified in H01L 51/0012.

Distinctness
The inventions are distinct, each from the other because of the following reasons:
Inventions Group II and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the products of Claims 1 and 18 could be made by a materially different method than that of Claim 28.  For example, one or more of the first and second “press” bonding steps (i.e. using pressure-sensitive adhesives) of method Claim 28 could, instead, be replaced with a thermoplastic bonding method to manufacture the products of Claims 1 and 18.



Burden of Examination
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) The inventions have acquired a separate status in the art in view of their different classification (as evidenced above by the different claim groups being separately classified in H01L 27/3223 or H01L 51/0012).
b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  
d) The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES
The examiner notes that the instant Restriction Requirement identifies three (3) different set of species (Species A-B, Species 1-5, and Species i-viii) as detailed below.  Applicant must elect one species from each set.
Set #1: Species A-B (Distinct Adhesion Areas ADA)
Species A: Embodiment of Figs. 2A-C including distinct adhesion area ADA configured as shown.
Species B: Embodiment of Figs. 8A-B including a different adhesion area ADA configured as shown.



Set #2: Species 1-5 (Distinct Vernier Marks VM)
Species 1: Embodiment of Fig. 3 including distinct vernier mark VM comprising line pattern LP configured as shown.
Species 2: Embodiment of Fig. 6A including a different vernier mark VM1 comprising line pattern LP1 configured as shown.
Species 3: Embodiment of Fig. 6B including a different vernier mark VM2 comprising line pattern LP2 configured as shown.
Species 4: Embodiment of Fig. 6C including a different vernier mark VM3 comprising line pattern LP3 configured as shown.
Species 5: Embodiment of Fig. 6D including a different vernier mark VM4 comprising line pattern LP4 configured as shown.

Set #3: Species i-viii (Distinct Pixels PX/PXL)
Species i: Embodiment of Fig. 4 including distinct pixel structure PX, vernier mark VM, and pixel layer PXL configured as shown.
Species ii: Embodiment of Fig. 5A including different pixel structure PX, vernier mark VM-1, and pixel layer PXL configured as shown.
Species iii: Embodiment of Fig. 5B including different pixel structure PX, vernier mark VM-2, and pixel layer PXL configured as shown.
Species iv: Embodiment of Fig. 5C including different pixel structure PX, vernier mark VM-3, and pixel layer PXL configured as shown.
Species v: Embodiment of Fig. 7A including different pixel structure PX, vernier mark VM1, and pixel layer PXL configured as shown.
Species vi: Embodiment of Fig. 7B including different pixel structure PX, vernier mark VM1-A, and pixel layer PXL configured as shown.
Species vii: Embodiment of Fig. 9B including different pixel structure PX, vernier mark VM-T, and pixel layer PXL configured as shown.
Species viii: Embodiment of Fig. 9C including different pixel structure PX, vernier mark VM-T1, and pixel layer PXL configured as shown.

Distinctness
The species are independent or distinct because the different semiconductor device embodiments as shown exhibit mutually exclusive configurations of at least: adhesion areas ADA, vernier marks VM, pixels PX, and pixel layers PXL, etc.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are understood to be generic.

Burden of Examination
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter.
b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  In the instant application, the various vernier marks VM and pixel configurations PX/PXL would require employing different search queries of at least different shapes, spatial relationships, and orientations.
c) The prior art applicable to one invention would not likely be applicable to another invention (as reasonably evidenced by the disparate physical structure of the different sets of Species A-B, Species 1-5, and Species i-viii, which respectively exhibit mutually exclusive structural configurations).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




Possible Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892